 



Exhibit 10.44
Description of Certain Compensatory Arrangements
between Motorola, Inc. and Gregory Q. Brown, President and Chief Executive
Officer
     On January 31, 2008, the Compensation and Leadership Committee of the Board
of Directors (the “Board”) of Motorola, Inc. (the “Company”), with the
concurrence of the independent directors of the Board, approved compensatory
arrangements covering Gregory Q. Brown in connection with his promotion
effective January 1, 2008 to President and Chief Executive Officer of the
Company, including the following arrangements relating to Mr. Brown’s target
award under various annual and long-term incentive arrangements:

(a).   The establishment of Mr. Brown’s target award for calendar year 2008
under a 2008 cash-based, pay-for-performance annual incentive plan to be
established by the Company with a target payout at 220% of his eligible
earnings;   (b).   The establishment of Mr. Brown’s target award for an
additional cash-based pay-for-performance annual incentive award to be
established by the Company for calendar year 2008 with a target payout at 130%
of his eligible earnings; and   (c).   The establishment of Mr. Brown’s target
award at 350% of his eligible earnings for a long range incentive award to be
established by the Company.

 